 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10    JOYCE CHAVEZ,                                       Case No. 1:17-cv-01515-LJO-SAB

11                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE
12            v.
                                                          (ECF No. 12)
13    STANISLAUS CREDIT CONTROL
      SERVICE, INC.,
14
                      Defendant.
15

16
              On October 31, 2018, a stipulation was filed to dismiss this action with prejudice. (ECF
17
     No. 12.) In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.
18
     41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
19
     dismissed with prejudice, without an award of costs or attorney’s fees.
20
              Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this
21
     case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
22

23 IT IS SO ORDERED.

24
     Dated:     October 31, 2018
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                      1
